11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

In re Gage Bolerjack,                  * Original Mandamus Proceeding

No. 11-16-00228-CV                     * August 18, 2016

                                       * Per Curiam Memorandum Opinion
                                         (Panel consists of: Wright, C.J.,
                                         Willson, J., and Bailey, J.)

    This court has considered the petition for writ of mandamus filed by Greg
Bolerjack, and concludes that the petition for writ of mandamus should be denied.
Therefore, in accordance with this court’s opinion, the petition for writ of
mandamus is denied.